Citation Nr: 9903893	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for various teeth as 
secondary to dental treatment of service-connected tooth 
number 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1965.  This appeal arises from a July 1997 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied service connection for loss of teeth and oral 
abscesses as secondary to trauma to tooth number 8.  The 
notice of disagreement was received in August 1997.  The 
statement of the case was issued in March 1998.  The 
veteran's substantive appeal was received in March 1998.

On October 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).


REMAND

In essence, the veteran contends that dental treatment of his 
service-connected tooth number 8 affected other teeth.  
Specifically, he maintains that multiple efforts to replace 
said tooth, made by the VA or on its behalf, caused him to 
loose several of his teeth.  He also states that he has 
suffered from numerous abscesses due to his service-connected 
dental condition.

In March 1997, the veteran was afforded a VA dental 
examination.  The examiner was asked to determine what, if 
any, of the veteran's current dental disorders were 
etiologically related to his service-connected traumatic 
injury to tooth number 8 and/or the partial dental device 
provided by the VA to replace tooth number 8.  On 
examination, teeth numbers 1, 3-6, 8, 12-17, and 32 were 
noted to be missing.  Teeth numbers 19 and 28 were observed 
to be in need of extensive treatment.  With respect to the 
question posed by the RO, the examiner found the veteran's 
inservice loss of tooth number 8 with subsequent replacements 
including a flipper, a "bridge," and a removable partial 
denture "probably contributed to loss of additional 
maxillary teeth."  However, the examiner added that he could 
not identify exactly which teeth. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  Fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

A review of the record indicates that all reports pertinent 
to the veteran's claim were not obtained by the RO.  
Specifically, during his October 1998 personal hearing, the 
veteran reported that he received his initial treatment for 
his dental problem through the Newark VA Medical Center 
(VAMC).  He remarked that he had received periodic dental 
treatment through the Philadelphia VAMC, and that he had 
recently undergone oral surgery at the East Orange VAMC.  
While the RO attempted to obtain such records and asked that 
information be provided as to whether or not the records were 
available, there does not appear to be any documentation in 
the record as to the availability or non-availability of the 
records.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Further, the veteran stated that he had been receiving 
routine dental care from J. Patrick Kelty, D.D.S., since 
1966.  He indicated that Dr. Kelty was responsible for 
constructing his permanent front bridge.  He added that he 
had also had teeth extracted by a Dr. Stanley Rosenmertz, an 
oral surgeon.  There is no evidence that the RO attempted to 
gather these records.  The United States Court of Veterans 
Appeals (Court) held in Littke v. Derwinski, 1 Vet. App.  90 
(1990) that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  Those 
records should also be obtained.

Following the above development, another dental examination 
should be ordered, and the examiner should render an opinion 
taking into consideration any additional evidence received in 
connection with this Remand decision.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary prior to the Board entering a final 
decision on this appeal.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
dental problems since discharge.  After 
securing the necessary release(s), the RO 
should request the records identified by 
the veteran.  The records requested 
should include those from Drs. Kelty and 
Rosenmertz.  An authorization to obtain 
the records from these medical providers 
is already contained in the claims 
folder.

2.  The RO should obtain the veteran's 
complete dental treatment records from 
Newark VAMC, Philadelphia VAMC, East 
Orange VAMC, and any other identified VA 
facility since 1966.  Once obtained, all 
reports that are not already of record 
must be associated with the claims 
folder.  If these records are not 
available, this fact should be documented 
for the record.

3.  After the above has been 
accomplished, the veteran should be 
afforded VA dental examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The veteran's service and 
postservice dental records should be 
reviewed.  The examiner should be asked 
to determine whether it is at least as 
likely as not that any tooth or teeth 
were lost or damaged as a result of the 
extraction of tooth number 8.  If so, 
each such tooth should be identified and 
the disability of each such tooth should 
be indicated.  The reasons for each 
opinion given should be discussed in 
detail.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


